UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 02-60323
                         Summary Calendar


                        DENNIS J. KRYSTEK,

                                              Plaintiff-Appellant,


                              VERSUS


 UNIVERSITY OF SOUTHERN MISSISSIPPI; HORACE FLEMING, President;
   AUBRY K. LUCAS; G. DAVID HUFFMAN; GLENN TERRY HARPER; RONALD
                MARQUART; JEROLD WALTMAN; LEE GORE,

                                             Defendants-Appellees.




          Appeal from the United States District Court
 For the Southern District of Mississippi, Hattiesburg Division
                          (2:00-CV-165PG)
                         December 16, 2002


Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

      Plaintiff Dennis J. Krystek appeals from the district court’s

grant of complete summary judgment for Defendants the University of

Southern Mississippi (USM) and its employees in his suit alleging

discrimination and retaliation in violation of Title VII of the


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., conspiracy in

violation of 42 U.S.C. § 1985(3), and pendent state law claims.

     We review the district court’s grant of summary judgment de

novo, employing the same criteria used in that court.              Rogers v.

International Marine Terminals, 87 F.3d 755, 758 (5th Cir. 1996).

Summary judgment should be granted where the record indicates no

genuine issue of material fact, and that the moving party is

entitled to judgment as a matter of law.        Id.

     Here, plaintiff’s Title VII discrimination claims were the

subject   of   an   earlier   suit,   Krystek   v.    Univ.   of    Southern

Mississippi, 164 F.3d 251 (5th Cir. 1999), and are claim precluded

from consideration. Southmark Corp. v. Coopers & Lybrand, 163 F.3d

925, 93 (5th Cir. 1999).       The district court correctly granted

summary judgment on Plaintiff’s retaliation claim         because he has

failed to produce sufficient evidence to create a genuine issue of

material fact as to whether the non-discriminatory reason offered

by defendants was pretext for a retaliatory purpose.                Rios v.

Rossotti, 252 F.3d 375, 380 (5th Cir. 2001); Grimes v. Texas Dept.

of Mental Health and Mental Retardation, 102 F.3d 137, 139 (5th

Cir. 1996).    Plaintiff also failed to introduce evidence of racial

animus on the part of defendants, as required for a conspiracy

claim under 42 U.S.C. § 1985(3).       Horaist v. Doctor’s Hospital of

Opelousas, 255 F.3d 261, 270-71 (5th Cir. 2001).               As all of

Krystek’s federal claims lack merit, the district court correctly

dismissed without prejudice his pendent state law claims.            Bass v.
Parkwood Hospital, 180 F.3d 234, 246 (5th Cir. 1999).

     The judgment of the district court is AFFIRMED.